





Exhibit 10.5




SERVICES AGREEMENT




This Agreement (“Agreement”) is entered into this 11th day of March, 2009 (the
“Effective Date”) by and among Money4Gold Holdings, Inc., a Delaware corporation
(“Money4Gold”) and LeadCreations.com, LLC, a Florida Limited Liability Company
(“LeadCreations”).




WHEREAS, Money4Gold desires to retain the services of LeadCreations and
LeadCreations is willing to accept such service arrangement and render such
services, all upon and subject to the terms and conditions contained in this
Agreement;




NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, Money4Gold and
LeadCreations agree as follows:




1.

Services.




LeadCreations will provide online marketing and lead generation services and
will serve as the Agency of Record for Money4Gold with respect to online
lead-generation and Internet marketing.




2.

Compensation.




For the services provided above Money4Gold will pay a fee to LeadCreations
according to the terms set forth on Schedule A.




3.

Term.




(a)

This Agreement will become effective as of the date set forth in this Agreement
and shall continue for one year (the “Initial Term”), unless terminated for
cause as defined in Section 3(b) below.  After the expiration of the Initial
Term, this Agreement will automatically renew annually for successive one year
terms (such period as it may be renewed, the “Term”) unless written notice of
non-renewal is given by either party at least thirty (30) days prior to the end
of the Term; or




(b)

Money4Gold may terminate this Agreement for cause if (i) LeadCreations regularly
fails to perform the services required of it or (ii) engages in repeated
violations of federal and state law which violations may materially and
adversely affect Money4Gold. Provided, however, for under clause (i), Money4Gold
must first give written notice to LeadCreations and 10 days to cure the alleged
conduct. If LeadCreations does not cure the alleged conduct, Money4Gold may
terminate this Agreement. Following termination, Money4Gold must pay
LeadCreations any sums due it and Sections 5, 6, 7 and 9 shall remain in effect.








--------------------------------------------------------------------------------

4.

Independent Contractor Relationship.




LeadCreations is an independent contractor and except as otherwise disclosed to
Money4Gold, its employees and agents will not be employees of Money4Gold.
Notwithstanding the foregoing, nothing contained herein shall prevent Hakan
Koyuncu from continuing in his capacities at both Money4Gold and LeadCreations.
 LeadCreations is not the legal representative of, nor does LeadCreations have
the power to obligate Money4Gold for any purpose other than specifically
provided in this Agreement.  LeadCreations further acknowledges that the scope
of its engagement hereunder does not include any supervisory responsibilities
with respect to Money4Gold’s personnel.  LeadCreations expressly acknowledges
that the relationship intended to be created by this Agreement is a business
relationship based entirely on, and circumscribed by, the express provisions of
this Agreement and that no partnership, joint venture, agency, fiduciary or
employment relationship is intended or created by reason of this Agreement.




5.

Non-Competition / Non-Solicitation Agreement.




(a)

Competition with Money4Gold.  Until termination of this Agreement, LeadCreations
and its affiliates, directly or indirectly, or in association with or as a
stockholder, director, officer, consultant, employee, partner, joint venturer,
manager, member or otherwise of or through any person, firm, corporation,
partnership, association or other entity (any of the foregoing defined as an
“Affiliated Entity’) shall not provide online marketing or lead generation
services to any entity which markets, sells or distributes services similar to
the services marketed, sold or distributed by Money4Gold (the “Services”);
provided, however, the foregoing shall not prohibit LeadCreations from owning up
to 5% of the securities of any publicly company provided that LeadCreations is
not an employee, director, officer, consultant to such company or otherwise
reimbursed for services rendered to such company.




(b)

Competition with LeadCreations.  Until termination of this Agreement, Money4Gold
and its affiliates, directly or indirectly, or in association with or as a
stockholder, director, officer, consultant, employee, partner, joint venturer,
manager, member or otherwise of or through any person, firm, corporation,
partnership, association or other entity (any of the foregoing defined as an
“Affiliated Entity’) shall not retain the services of any other entity which
provides services similar to the services provided by LeadCreations for the
purpose of circumventing LeadCreations or depriving LeadCreations of any
compensation it would otherwise be entitled to hereunder as Agency of Record for
Money4Gold. This provision shall apply to online lead generation and Internet
marketing solely. Further, this provision shall only apply to services provided
to or on behalf of Money4Gold.




(c)

Solicitation of Employees.  During the term of this Agreement, neither party,
directly or indirectly, including through any Affiliated Entity shall not
solicit, hire or contact any employee of the other for the purpose of hiring
them or causing them to terminate their employment relationship with the other
party.




(d)

No Payment.  Each party acknowledges and agrees that no separate or additional
payment will be required to be made to him in consideration of his undertakings
in this Section 5.





2







--------------------------------------------------------------------------------




(e)

Throughout this Agreement, references to a party shall include its subsidiaries.




6.

Non-Disclosure of Confidential Information.




(a)

Confidential Information. Confidential Information includes, but is not limited
to, patents, patent applications and other intellectual property rights, and
trade secrets as defined by the common law and statute in Delaware or any future
Delaware statute, processes, policies, procedures, techniques including
recruiting techniques, designs, drawings, know-how, show-how, technical
information, specifications, computer software and source code, information and
data relating to the development, research, testing, costs, marketing and uses
of the services, budgets and strategic plans, and the identity and special needs
of customers, suppliers, databases, data, all technology relating to either
party’s businesses, systems, methods of operation, customer lists, customer
information, solicitation leads, marketing and advertising materials, methods
and manuals and forms, all of which pertain to the activities or operations of a
party, names, home addresses and all telephone numbers and e-mail addresses of a
party’s employees, former employees, clients and former clients.  In addition,
Confidential Information also includes the identity of customers and suppliers
and the identity of and telephone numbers, e-mail addresses and other addresses
of employees or agents of customers who are the persons with whom a party’s
employees and agents communicate in the ordinary course of business.  For
purposes of this Agreement, the following will not constitute Confidential
Information (i) information which is or subsequently becomes generally available
to the public through no act of the recipient, or (ii) information which is
lawfully obtained from a third party who did not acquire such confidential
information or trade secret, directly or indirectly, from LeadCreations or
Money4Gold.




(b)

Confidentiality.  For a period of two (2) years following termination of this
Agreement, the Confidential Information shall be held by the recipient in the
strictest confidence and shall not, without the prior written consent of the
disclosing party, be disclosed to any person other than in connection with this
Agreement.  Each party further acknowledges that such Confidential Information
as is acquired and used is a special, valuable and unique asset.  The recipient
shall exercise all due care and diligent precautions to protect the integrity of
Confidential Information and to keep it confidential whether it is in written
form, on electronic media or oral.  The recipient shall not copy any
Confidential Information except to the extent necessary to its services
hereunder nor remove any Confidential Information or copies thereof from the
other party’s premises except to the extent necessary to provide services and
then only with the authorization of an officer of the disclosing party.  All
records, files, materials and other Confidential Information obtained by the
recipient in the performance of this Agreement are confidential and proprietary
and shall remain the exclusive property of the disclosing party.  The recipient
shall not, except in connection with and as required by its performance under
this Agreement, for any reason use for its own benefit or the benefit of any
person or entity with which it may be associated or disclose any such
Confidential Information to any person, firm, corporation, association or other
entity for any reason or purpose whatsoever without the prior written consent of
an officer of the disclosing party.





3







--------------------------------------------------------------------------------




7.

Indemnification.




LeadCreations shall indemnify and hold Money4Gold, and its officers, directors,
employees, and agents, harmless from and against any claims, losses, damages,
liabilities, costs or expenses of any nature (including reasonable attorney’s
fees) suffered or incurred by any of them to the extent that such are caused by
or arise in connection with (i) LeadCreations’ violation of any federal or state
laws including the federal CAN-SPAM Act of 2003 or (ii) breach of any
representation or warranty given in this Agreement.

Money4Gold shall defend, indemnify, and hold harmless LeadCreations and its
respective agents, affiliates, parents, subsidiaries, directors, officers, and
employees against any losses, damages, liabilities, costs or expenses of any
nature (including reasonable attorney’s fees) relating to or arising out of
Money4Gold’s product, service or the content of any advertisement delivered
accurately or breach of any representation or warranty given in this Agreement.




8.

Representations and Warranties.




(a)

Organization. Each party is duly organized, validly existing, and in good
standing under the laws of the jurisdiction it is organized.




(b)

Authorization of the Agreement. Each party has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement constitutes the valid and legally binding obligation of such
party, enforceable in accordance with its terms and conditions. Each party need
not give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order to
consummate the transactions contemplated by this Agreement. The execution,
delivery, and performance of this Agreement and all other agreements
contemplated hereby have been duly authorized by such party.




(c)

Legal Compliance. Each party represents and warrants that neither any
information delivered in support of this Agreement nor its’ performance of this
Agreement will infringe on any copyright, patent, trade secret or other
proprietary right held by any third party.  The services provided by
LeadCreations in this Agreement are in compliance with the federal CAN-SPAM Act
of 2003 and all other applicable laws (including but not limited to policies and
laws related to spamming, privacy, obscenity, or defamation and child protective
email address registry laws). Money4Gold grants LeadCreations a non-exclusive
limited license to use, market, display, perform, copy, transmit, and promote
its trademarks, service marks and trade names only in connection with publishing
or placing media advertisements on behalf of Money4Gold and performing its other
advertising and promotional obligations set forth herein.




9.

Equitable Relief.




Money4Gold and LeadCreations recognize that the services to be rendered under
this Agreement are special, unique and of extraordinary character, and that in
the event of a party’s breach of the terms and conditions of this Agreement or
if a party takes any action in





4







--------------------------------------------------------------------------------

violation of Section 5 or Section 6, the other shall be entitled to institute
and prosecute proceedings in any court of competent jurisdiction to enjoin the
other from breaching the provisions of Section 5 or Section 6.  In such action
the aggrieved party shall not be required to plead or prove irreparable harm or
lack of an adequate remedy at law or post a bond or any security.




10.

Assignability.




The rights and obligations of each party under this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the other party.
 Neither party’s obligations hereunder may not be assigned or alienated and any
attempt to do so will be void.




11.

Severability.




(a)

Each party expressly agrees that the character, duration and geographical scope
of the non-competition provisions set forth in this Agreement are reasonable in
light of the circumstances as they exist on the date hereof.  Should a decision,
however, be made at a later date by a court of competent jurisdiction that the
character, duration or geographical scope of such provisions is unreasonable,
then it is the intention that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions that are reasonable in the
light of the circumstances and as are necessary to assure the benefits of this
Agreement.  If, in any judicial proceeding, a court shall refuse to enforce all
of the separate covenants deemed included herein because taken together they are
more extensive than necessary, it is expressly understood and agreed by the
parties hereto that the provisions of this Agreement that, if eliminated, would
permit the remaining separate provisions to be enforced in such proceeding shall
be deemed eliminated, for the purposes of such proceeding, from this Agreement.




(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provisions were not included.




12.

Notices and Addresses.




All notices, offers, acceptance and any other acts under this Agreement (except
payment) shall be in writing, and shall be sufficiently given if delivered to
the addressees in person, by Federal Express or similar overnight delivery, or
by facsimile or email followed by Federal Express or similar next business day
delivery, as follows:




To Money4Gold:

To LeadCreations:




Money4Gold Holdings, Inc.

LeadCreations.com, LLC

595 South Federal Highway

201 Alhambra Circle

Suite 600

Suite 501

Boca Raton, Florida

Coral Gables, Florida 33134

Attention: Daniel Brauser, President

Facsimile: (954) 208-9862

Facsimile: _____________





5







--------------------------------------------------------------------------------

or to such other address as either of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted to, or from, as the case may be, the delivery in person or by
mailing.




13.

Counterparts.




This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.  The execution of this Agreement may be by actual or facsimile
signature.




14.

Attorney’s Fees.




In the event that there is any controversy or claim arising out of or relating
to this Agreement, or to the interpretation, breach or enforcement thereof, and
any action or proceeding is commenced to enforce the provisions of this
Agreement, the prevailing party shall be entitled to a reasonable attorney’s
fee, costs and expenses.




15.

Governing Law.




This Agreement and any dispute, disagreement, or issue of construction or
interpretation arising hereunder whether relating to its execution, its
validity, and the obligations provided therein or performance shall be governed
or interpreted according to the internal laws of the State of Florida without
regard to choice of law considerations.  The venue for any action related to
this Agreement shall be in the state or federal court of competent jurisdiction
for Palm Beach County, Florida. This paragraph shall apply to appellate and
bankruptcy proceedings as well.




16.

Entire Agreement.




This Agreement constitutes the entire agreement between the parties and
supersedes all prior oral and written agreements between the parties hereto with
respect to the subject matter hereof.  Neither this Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally, except by a
statement in writing signed by the party or parties against whom enforcement or
the change, waiver discharge or termination is sought.




17.

Additional Documents.




The parties hereto shall execute such additional instruments as may be
reasonably required by their counsel in order to carry out the purpose and
intent of this Agreement and to fulfill the obligations of the parties
hereunder.




18.

Section and Paragraph Headings.




The section and paragraph headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.





6







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Money4Gold and LeadCreations have executed this Agreement as
of the date written above.




         

COMPANY:

 

 

 

MONEY4GOLD HOLDINGS, INC.

 

 

  

 

 

 

 

By:  

/s/ Daniel Brauser

 

 

Daniel Brauser, President







         

SERVICE PROVIDER:

 

 

 

LeadCreations.com, LLC

 

 

  

 

 

 

 

By:  

/s/ Umut Vardar

 

 

Umut Vardar, Manager





7







--------------------------------------------------------------------------------







SCHEDULE A




Compensation.




As compensation for the services provided by LeadCreations to Money4Gold under
the Agreement, Money4Gold will pay LeadCreations a ten percent (10%) markup of
LeadCreations’ cost to be capped at $1.50 per lead.



